        Case 3:18-cv-01352-S
                      IN THE Document 83 Filed 08/28/19
                             UNITED STATES     DISTRICTPage 1 of 2 PageID 1150
                                                        COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                                Dallas Division

                              Alternative Dispute Resolution Summary

      Provider must file completed form, in duplicate, with the U.S. District Clerk upon
      completion of ADR.

1.    Civil Action number: 3:18-cv-01352-S

2.    Style of case:          Le-Vel Brands LLC v. Shylo Eckstrom

3.    Nature of suit:         breach of contract, business disparagement, defamation
4.    Method of ADR used:       ✔ Mediation         Mini-Trial        Summary Jury Trial
5.    Date ADR session was held: August 20, 2019
6.    Outcome of ADR (Select one):
          Parties did not use my services.         Settled, in part, as a result of ADR.
          Settled as a result of ADR.              Parties were unable to reach settlement.
          Continuing to work with parties to reach settlement (Note: provider must file supplemental
       ✔ ADR Summary Form at conclusion of his/her services).
7.    What was your TOTAL fee: $5,225

8.    Duration of ADR:      one day                                            (i.e., one day, two hours)
9.    Please list persons in attendance (including party association, i.e., defendant, plaintiff):

      Kevin Schutte, Plaintiff's attorney
      Chris Schmidt, Plaintiff's corporate representative
      Leslye Moseley, Defendant's attorney
      Shylo Eckstrom, Plaintiff




      Please provide the names, addresses, and telephone number of counsel on the reverse of this form.


10.   Provider information:


       /s/ Karen B. Willcutts                                                              August 28, 2010
       Signature                                                                           Date

       8401 N. Central Expressway, Suite 610, Dallas TX 75225                              214-744-5267
       Address                                                                             Telephone
  Case 3:18-cv-01352-S Document
                  Alternative    83 Filed
                              Dispute     08/28/19Summary
                                      Resolution    Page 2 of 2 PageID 1151
                                  Continued

Please provide the names, addresses, and telephone numbers of counsel:
Name: Kevin Schutte                             Name: Leslye Moseley

Firm: Shapiro Beiging Barber Otteson, LLP       Firm: Sessions Fishman Nathan & Istael LLC

Address: 5400 LBJ Fwy, Suite 930                Address: 900 Jackson St., Sutie 440

Dallas, TX 75240                                Dallas, TX 75202

Phone: 214-377-1049                             Phone: 214-741-3001



Name:                                           Name:

Firm:                                           Firm:

Address:                                        Address:



Phone:                                          Phone:



Name:                                           Name:

Firm:                                           Firm:

Address:                                        Address:



Phone:                                          Phone:



Name:                                           Name:

Firm:                                           Firm:

Address:                                        Address:



Phone:                                          Phone:
